 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIUDMYLA IEGOROVA,                                 No. 2:19-cv-0038-JAM-KJN PS
12                       Plaintiff,
13            v.                                         ORDER AND
14    JERRY BROWN,                                       FINDINGS AND RECOMMENDATIONS
15

16                       Defendant.
17

18          Plaintiff Liudmyla Iegorova, proceeding without counsel, commenced this action and

19   requested leave to proceed in forma pauperis. (ECF Nos. 1, 2.)

20          A federal court has an independent duty to assess whether federal subject matter

21   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

22   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court had a duty

23   to establish subject matter jurisdiction over the removed action sua sponte, whether the parties

24   raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996).

25   The court must sua sponte dismiss the case if, at any time, it determines that it lacks subject

26   matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

27          “Under the substantiality doctrine, the district court lacks subject matter jurisdiction when

28   the question presented is too insubstantial to consider.” Cook v. Peter Kiewit Sons Co., 775 F.2d
                                                        1
 1   1030, 1035 (9th Cir. 1985) (citing Hagans v. Lavine, 415 U.S. 528, 536-39 (1974)). “The claim

 2   must be ‘so insubstantial, implausible, foreclosed by prior decisions of this Court or otherwise

 3   completely devoid of merit as not to involve a federal controversy within the jurisdiction of the

 4   District Court, whatever may be the ultimate resolution of the federal issues on the merits.’” Id.

 5   (quoting Oneida Indian Nation v. County of Oneida, 414 U.S. 661, 666 (1974)); see also Apple v.

 6   Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (“a district court may, at any time, sua sponte dismiss a

 7   complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of

 8   Civil Procedure when the allegations of a complaint are totally implausible, attenuated,

 9   unsubstantial, frivolous, devoid of merit, or no longer open to discussion.”).

10          Plaintiff’s complaint here alleges that defendant Jerry Brown, the former governor of

11   California, committed crimes against plaintiff’s health, life, and personal property under 18

12   U.S.C. § 371. According to plaintiff, Mr. Brown failed to pay her in-home support services since

13   2015, and also stole her personal property in 2003, 2008, 2009, and 2018, all in violation of

14   federal law, California law, and various United Nations conventions. Plaintiff further suggests

15   that defendant committed the crimes to receive cash income in Great Britain since 1971. Plaintiff

16   demands nine trillion dollars in damages. (See generally ECF No. 1.)

17          As an initial matter, plaintiff, as a private citizen, has no standing to prosecute any alleged

18   crimes. Moreover, even if plaintiff’s claims could be construed as civil claims, the court finds

19   that plaintiff’s allegations are implausible, frivolous, devoid of merit, and unsubstantial.

20   Therefore, the court concludes that this action should be dismissed for lack of subject matter
21   jurisdiction pursuant to the substantiality doctrine.

22          Although the court, consistent with the Federal Rules of Civil Procedure and applicable

23   case law, ordinarily liberally grants leave to amend, especially to pro se litigants, the nature of

24   plaintiff’s complaint here strongly suggests that granting leave to amend would be futile. See

25   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996). Moreover, the court notes that

26   plaintiff has already filed numerous frivolous actions in this district, including against former
27   president Obama, Target Corporation, Chase Bank, the Intercontinental Hotel Group, President

28   Trump, the Social Security Administration, the State Department, the Department of Housing and
                                                         2
 1   Urban Development, and various apartment complexes. Such prior frivolous actions further

 2   counsel against granting leave to amend.

 3          Accordingly, IT IS HEREBY RECOMMENDED that:

 4          1. The action be dismissed for lack of subject matter jurisdiction pursuant to the

 5              substantiality doctrine.

 6          2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) be denied as moot.

 7          3. The Clerk of Court be directed to close this case.

 8          In light of those recommendations, IT IS ALSO ORDERED that all pleading, discovery,

 9   and motion practice in this action are STAYED pending resolution of the findings and

10   recommendations. With the exception of objections to the findings and recommendations, and

11   non-frivolous motions for emergency relief, the court will not entertain or respond to any motions

12   or filings until the findings and recommendations are resolved.

13          These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

15   days after being served with these findings and recommendations, any party may file written

16   objections with the court and serve a copy on all parties. Such a document should be captioned

17   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

18   shall be served on all parties and filed with the court within fourteen (14) days after service of the

19   objections. The parties are advised that failure to file objections within the specified time may

20   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th
21   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

22          IT IS SO ORDERED AND RECOMMENDED.

23   Dated: January 9, 2019

24

25

26
27

28
                                                        3
